                   Case 2:19-cv-00675-JCC Document 1 Filed 05/06/19 Page 1 of 4




1

2

3


4

5
                                         UNITED STATES DISTRICT COURT
6
                                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7        NORTHWEST ADMINISTRATORS, 1NC,

8                                             Plaintiff,                   No.

9
                     V.                                                    COMPLAINT TO COLLECT
10
                                                                           TRUST FUNDS
         MACY'S CORPORATE SERVICES. INC.,
11       an Ohio corporation,

12                                            Defendant.

13

                                                                     I.
14

15                   Plaintiff, Northwest Administrators, Inc., is an organization incorporated under

16       the laws of the State of Washington, with its principal place of business in King
I?
         County, and is the authorized administrative agency for and the assignee of the
i8
         Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
19
                                                                     II.
20
                     The Western Conference of Teamsters Pension Trust Fund is an
21


22       unincorporated association operating as a Trust Fund pursuant to Section 302 of the

    23   Labor Management Relations Act of 1947, as amended, to provide retirement

    24   benefits to eligible participants.
    25

    26
                                                                                 Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                                 ATTORNEYS AT LAW
         Complaint to Collect Funds - 1
         G:\01-fll999\513\Macy's Logistics 411832 l-WComptamt.docx               100 Wf-ST HAHRISON STKRET • NOKTH TOWER, SUiTE 300
                                                                                             SEATTLE, WASHINGTON ^8119
                                                                                      TELEPHONE: (206) 285.0464 • FAX: (2Q6) 285-8925
                  Case 2:19-cv-00675-JCC Document 1 Filed 05/06/19 Page 2 of 4




                                                                    III.
I

                     This Court has jurisdiction over the subject matter of this action under Section
z

3        502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974 ("ERISA"),

4        29 U.S.C. §1132(e)(1) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.

5
         §185(a).
6
                                                                    IV.
7
                    Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.
8
         §1132(e)(2), because the plaintiff trust fund is administered in this District.
9

                                                                    V.
10

11
                     Defendant is an Ohio corporation.
12
                                                                    VI.
13
                     Defendant is bound to a collective bargaining agreement with Local 117 of the
14

15       International Brotherhood of Teamsters (hereinafter "Local"), under which the

16       Defendant is required to promptly and fully report for and pay monthly contributions to

17       the Trust at specific rates for each hour of compensation (including vacations,
i8
         holidays, overtime and sick leave) the Defendant pays to its employees who are
    19
         members of the bargaining unit represented by the Local. Such bargaining unit
20
         members are any of the Defendant's part-time or full-time employees who perform
    21

         any work task covered by the Defendant's collective bargaining agreements with the
    22


    23   Local, whether or not those employees ever actually join the Local.

    24

    25

    26
                                                                           Reid, McCarthy, Ballew & Leahy, L.L.P.
         Complaint to Collect Funds " 2                                                    A'lTORNEYS AT LAW

         QWl-01999\513\Macy's Logistics 411832 l-19\Complamt.doCT          100 WEST HARRISON STREET • NORTI [ TOWER, SUITE 300
                                                                                      SEATTLE, WASHINGTON 98119
                                                                                TKLKPHONK: (206) 2S5-0464 * FAX; (206)285-8925
                   Case 2:19-cv-00675-JCC Document 1 Filed 05/06/19 Page 3 of 4




                                                                      VII.

                     Defendant accepted the Plaintiff's Trust Agreement and Declaration and
2

3        agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent

4        and deiinquently paid contributions due to the Trust, together with interest accruing

5        upon such delinquent contributions at varying annual rates from the first day of
6
         delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
7
         connection with the Defendant's unpaid obligations.
8
                                                                      VIII.
9

10                   For the employment period January 2019, Defendant failed to properly pay the

If       total contributions due for that period because contributions were paid at the incorrect

12       rate of $1.88 per hour instead of the correct rate of $2.28 per hour, resulting in

13
         unpaid contributions due the Trust in the amount of $3,527.62. Based upon
14
         Defendants unpaid contributions for the period January 2019, Defendant is further
15
         obligated to the Trust for liquidated damages in the amount of $705.52, as well as
16

         interest accruing and attorney's fees and costs.
17

i8                   WHEREFORE, the Plaintiff prays to the Court as follows:

19                   1. That it be granted judgment against Defendant for:

20                                      a. All delinquent contributions due to the Trust;

21
                                        b. All liquidated damages and pre-judgment interest due to the
22
                                              Trust;
 23
                                        c. All attorney's fees and costs incurred by the Trust in connection
 24

                                              with the Defendant's unpaid obligation; and
 25

    26
                                                                                   Rcid, McCarthy, Ballcw & Leahy, L.L.P.
         Complaint to Collect Funds - 3                                                             ATTORNEYS AT LAW
         GA01-01999\513Wlacy<s Logistics 411832 l-19\Comp]ainl,docx                 100 Wt;HT HA1UUSON STREET • NORTH TOWfUl, SUiTE WO
                                                                                                 SEATTLE, WASHINOTON 98119
                                                                                         TELEPHONE: (206) 285-0464 • FAX: (206)285-8925
                Case 2:19-cv-00675-JCC Document 1 Filed 05/06/19 Page 4 of 4




                                     d. Such other and further relief as the Court may deem Just and
1

                                           equitable.
2

3                 DATED this 6th day of May, 2019.

4                                                                  Respectfully submitted,
5                                                                  REID, MCCARTHY, BALLEW & LEAHY,
                                                                   LLP.
6

7

8
                                                                   Russell J. Reid, VfSE^f#2560
9                                                                  Attorney for Plaintiff
10

11


12

13

14

15


16


I?

18


19

20

21

22

23

24

25

26
                                                                                   Reid, McCarthy, Ballew & Leahy, L.L.P.
     Complaint to Collect Funds - 4                                                                 ATTORNEYS AT LAW
     G:\01-01999\513\Macy's Logistics 411832 1-lSCornplaint.docx                    100 WEST HARR1SON STREET • NOEH-H TOWER, SUITE 300
                                                                                                yHATTLe, WASHINGTON 98119
                                                                                         TELEPHONE: (206) 2S5.CH64 • FAX: (206)285-8925
